Citation Nr: 0308071	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  94-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

The veteran served on active duty from November 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for PTSD.

The Board remanded the case for further development in 
October 1996.  In April 2000, the Board denied the claim for 
service connection for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and, in a March 2001 order, the 
Court vacated the Board's decision and remanded the matter to 
the Board.

In May 2002, the Board undertook additional development of 
the evidence pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  The Board provided the appellant notice of 
this development in letters dated in September 2002 and March 
2003, and the appellant was given an opportunity to respond.  
He responded with additional argument in March 2003.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD based on several 
stressful events which he has described to examiners, 
including that he served in combat in Vietnam.

2.  The veteran did not engage in combat with the enemy.

3.  No credible supporting evidence has been presented or 
secured to corroborate the occurrence of the stressful events 
the veteran alleges to have experienced in service except 
that he was assaulted by, or got in a fight with, other 
American G.I.s in March 1973 during which time he received an 
injury to the left side of his mouth and above and below both 
eyes.

4.  The verified stressor in this case does not rise to the 
level to meet the criteria for a diagnosis of PTSD, under the 
diagnostic criteria either in the third revised edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IIIR) or in the fourth edition (DSM-IV), and the 
diagnosis of PTSD is not sustainable for the purposes of 
service connection.

5.  A chronic acquired psychiatric disorder is not shown to 
have been present in service or for many years thereafter or 
to be otherwise related thereto.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service, nor is it the result of any incident of the 
veteran's period of active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (1998, 1999 & 2002).

2.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service administrative records, including the veteran's DD 
Form 214 and service personnel records, indicate that the 
veteran served in Indochina, and, specifically, with the 
United States Army in the Pacific (Thailand) from December 
30, 1971, to November 1, 1973.  Such records additionally 
indicate that the veteran did not serve in the Republic of 
Vietnam.

Service clinical records dated in early March 1973 reveal 
that the veteran was seen at that time for injuries to the 
left side of his mouth and above and below both eyes 
following an assault by "American GI's."  Reportedly, at 
the time of the injuries in question, the veteran was "off 
duty" and serving as a courier in Bangkok, Thailand.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a chronic 
psychiatric disability.  At the time of the veteran's service 
separation examination in November 1973, a psychiatric 
evaluation was within normal limits, and no pertinent 
diagnosis was noted.

Service medical examinations dated in July 1975 and September 
1981, which were conducted in connection with the veteran's 
National Guard service, were likewise negative for evidence 
of a chronic acquired psychiatric disability.

During the period from late June to early July 1988, the 
veteran was hospitalized at a private medical facility.  At 
the time of admission, the veteran gave a six-month history 
of increasing depression, restlessness, and confusion.  
According to the veteran, he had been experiencing increasing 
anger without provocation and, accordingly, had become unable 
to function at work.  Additionally noted was that the veteran 
had been abusing crack cocaine for approximately four months.  
The veteran stated that he had been "feeling desperate," 
with intermittent paranoid delusions and episodes of 
"blacking out."  Additional complaints included increased 
depression and restlessness related to his father's illness.  
The pertinent diagnoses noted at the time of discharge were 
major depression with psychosis; borderline personality; and 
rule out schizo-affective disorder.

During the period from late October to mid-December 1991, the 
veteran was hospitalized at a Department of Veterans Affairs 
(VA) medical facility.  At the time of admission, it was 
noted that this was the veteran's third psychiatric 
hospitalization.  The veteran complained of flashbacks 
following the consumption of alcohol, and stated that he had 
been feeling anxious and depressed, and had been "drinking 
heavily" to calm himself down.  According to the veteran, he 
had been drinking "since he was enrolled in the Army."  The 
veteran commented that the Army "made him drink and use 
drugs."  He additionally noted that he was in Vietnam, and 
while there, abused drugs heavily.

On mental status examination, the veteran was uncooperative.  
His affect was constricted, though with no evidence of 
psychomotor retardation.  The veteran's mood was mildly 
depressed, but he was not delusional, and voiced no 
complaints of auditory or visual hallucinations.  Complaints 
included "flashbacks" of "combat war," though, according 
to the veteran, he was not involved in "first line combat."  
The veteran was alert and well oriented, and his 
concentration was normal.  Abstract thinking was not 
impaired, though his insight and judgment were described as 
poor.  The pertinent diagnoses were chronic alcohol 
dependence and continuous cocaine dependence.

On initial psychological evaluation conducted during the 
veteran's hospitalization, the veteran described himself as a 
"Vietnam combat veteran."  Reportedly, the veteran had been 
having flashbacks and nightmares related to his Vietnam 
experience.  The diagnostic impression at the time of 
psychological evaluation was mixed substance abuse (ETOH, 
cocaine); dysthymic disorder; and rule out post-traumatic 
stress disorder.

On subsequent VA psychological testing approximately one week 
later, it was noted that the veteran had been administered 
the standard battery of psychological tests.  Following 
examination, the veteran was described as being somewhat 
emotionally unstable and hypochondriacal, as well as 
manifesting a rather hysterical manner of dealing with his 
environment.  In the opinion of the examiner, there was "no 
evidence based on test measures utilized in the (test) 
battery to support evidence of a post-traumatic stress 
disorder."

At the time of a private psychiatric evaluation in mid-March 
1992, the veteran complained of "flashbacks" related to his 
Vietnam experience.  Additionally noted were problems with 
both alcohol and crack cocaine.

On mental status examination, the veteran was well oriented, 
with no evidence of confusion or any clouding of 
consciousness.  The veteran denied hallucinations, with the 
exception of auditory hallucinations sometimes while 
drinking.  The veteran stated that, in the past, he had seen 
"animals."  Additionally noted was that the veteran was 
delusional, and thought that people wanted to put something 
in his food.  The veteran's affect, though essentially 
appropriate to the content of his thought, showed some 
limitation of range and motility.  The pertinent diagnoses 
noted at the time of evaluation were chronic ongoing 
substance abuse, alcohol/cocaine; and passive-dependent 
personality disorder.

During the period from June to August 1992, the veteran was 
hospitalized at a VA medical facility for participation in a 
Stress Recovery Treatment Program.  At the time of admission, 
the veteran gave a history of disturbing PTSD symptoms, 
including nightmares, depression, substance usage, and 
disturbed sleep, as well as multiple interpersonal conflicts 
which might be related to his trauma in Vietnam.  Reportedly, 
while in service, the veteran was "exposed to combat," 
though he did not experience exposure to Agent Orange.  The 
veteran stated that he was "very troubled" by the deaths of 
"other troops," including enemy military personnel, as well 
as civilian casualties, and that he continued to be disturbed 
by these deaths "even to the present day."  The pertinent 
diagnoses noted at the time of discharge were PTSD and 
polysubstance dependence.

At the time of a private psychiatric examination in August 
1992, the veteran complained of "flashbacks of Vietnam," 
including "killing people and being killed."  On mental 
status examination, the veteran showed good insight, stating 
that he had "nightmares and a short temper."  His thinking 
process was easy to follow and well organized, and his speech 
was both spontaneous and coherent, though circumstantial.  
The veteran denied hallucinations, delusions, or paranoia, 
but stated that he had "flashbacks" of his Vietnam 
experience.  His affect was appropriate to his thought 
content, and he was alert and well oriented.  The pertinent 
diagnoses were PTSD and history of polysubstance abuse.

A Social Security Administration disability determination and 
transmittal dated in October 1992 was significant for 
diagnoses of personality disorder and anxiety.

At the time of a period of VA hospitalization during the 
months of January and February 1993, it was noted that the 
veteran had recently successfully completed a stress recovery 
treatment program, but that, in recent weeks, his situation 
had begun to "go down hill."  According to the veteran, he 
was currently reexperiencing some disturbing recollections 
from his combat trauma in Vietnam, resulting in a restarting 
of the cycle of using crack cocaine "to keep him up," 
followed by large quantities of alcohol "to come down."  
The pertinent diagnoses noted were PTSD and polysubstance 
dependence.

In August 1993, a VA psychiatric examination was 
accomplished.  At the time of examination, there was noted 
"a significant history" of narcotics abuse.  Reportedly, at 
the time of a prior hospitalization in June 1988, the veteran 
received diagnoses of major depression with psychosis, and 
borderline personality, rule out schizo-affective disorder.  
When further questioned, the veteran stated that he had seen 
"a good deal of combat," including his "buddies getting 
killed."  According to the veteran, he had served in 
Vietnam, Cambodia, Laos, and Thailand.  Reportedly, while in 
Bangkok, he had been "held hostage under the threat of life 
(and) blindfolded for 14 days."

The veteran stated that he suffered from both flashbacks and 
nightmares and that he engaged in very little activity 
outside of his home.  Additionally noted were problems with 
sleeping, as well as irritability and outbursts of anger.  
While in his own opinion, the veteran was "depressed," he 
did not exhibit evidence of active psychiatric illness.  The 
pertinent diagnoses were depression, not otherwise specified; 
substance abuse and sociopathic personality traits; and 
chronic substance abuse, intoxication/withdrawal.  In the 
opinion of the examiner, while the veteran's symptoms and 
statements "appear(ed) to meet several major categories of 
[PTSD]," his "persistent avoidance" of stimuli associated 
with the Vietnam experience did not appear prominent.  The 
veteran's primary problem appeared to be that of substance 
abuse, in which the "low points" or "depressive features" 
borrowed the imagery of the Vietnam experience.  For this 
reason, the examiner was of the opinion that a determination 
of PTSD was as yet "incomplete."

In correspondence of mid-September 1993, the veteran's 
private physician wrote that he (the veteran) had been under 
his care for drug addiction since March 1989 and that, in 
December 1991, the veteran presented with complaints of 
nervousness, insomnia, periodic blackouts, and flashbacks, as 
well as crack and alcohol addiction.

In correspondence of late October 1993, that same private 
physician wrote that the veteran had a "cross addiction" to 
alcohol and cocaine, and that he had experienced problems 
with nervousness, insomnia, blackouts, and flashbacks "to 
his days in the military."  In the opinion of the veteran's 
private physician, due to the above symptomatology and his 
cross addictions, the veteran was suffering from PTSD.

In May 1994 and in April 1995, the veteran received 
additional hospital treatment at a VA facility for PTSD and 
substance abuse.

In March 1996, the veteran was once again hospitalized at a 
VA medical facility following "prescreening" for complaints 
of PTSD, including nightmares of traumatic experiences in 
Vietnam, and in Laos, Cambodia, and Bangkok between 1972 and 
1973.  Reportedly, the first three of these locations were 
"all combat zones."  The veteran complained of phobia 
around crowds, as well as depression accompanied by suicidal 
ideation and attempts.  According to the veteran, he was "in 
and out of combat zones."  During the veteran's 
hospitalization, he underwent both individual and group 
psychotherapy.  While appearing to benefit from such 
treatment, the veteran's stay in the program had to be "cut 
down" to two weeks due to positive findings of cocaine in 
his urine.  At the time of discharge, the veteran was not 
grossly psychotic, nor was there significant evidence of 
major depression, or of suicidal or homicidal ideation.  The 
pertinent diagnoses were PTSD and history of substance abuse.

During the period from early July to early August 1996, the 
veteran was once again hospitalized at a VA medical facility.  
At the time of admission, the veteran complained of 
"depression, anxiety, nightmares, and flashbacks of (his) 
Vietnam combat experience."  Reportedly, while in Vietnam, 
the veteran experienced certain "traumatic events."  
Additionally noted was that, a month prior to the veteran's 
admission, his father had passed away.  The veteran's 
treatment during hospitalization focused on depression 
secondary to nightmares and flashbacks of his combat 
experience in Vietnam.  Additionally noted was that the 
recent death of the veteran's father was a stressor which 
"significantly" affected him.  The pertinent diagnoses 
noted were PTSD and history of substance abuse.

At the time of a period of VA hospitalization from mid-
December to mid-January 1997, it was noted that the veteran 
had been "prescreened" for complaints of PTSD problems and 
that he continued to complain of nightmares and intrusive 
thoughts concerning Vietnam, Laos, Cambodia, and Bangkok 
between 1972 and 1973.  The pertinent diagnoses were PTSD and 
history of substance abuse.

In mid-April 1997, the veteran was once again admitted to a 
VA medical facility for treatment of detoxification.  
Reportedly, the veteran had started using "substances" 
secondary to depression and aggressive behavior.  
Additionally noted were problems with flashbacks and 
nightmares of the veteran's "Vietnam experience."  The 
pertinent diagnosis noted at the time of discharge was PTSD.

In August 1997, a VA psychological assessment was undertaken.  
At the time of evaluation, the veteran complained of 
flashbacks and nightmares of Vietnam, as well as current 
periods of depression and confusion, and problems with drug 
addiction, in particular, cocaine and alcohol.  According to 
the veteran, he served in Vietnam from 1972 to 1973, and was 
in Laos three times during the period that his unit was 
headquartered in Bangkok.  The veteran stated that his 
military occupational specialty was 11B, and that he was 
mainly involved in office communication.  According to the 
veteran, he was responsible for "top secret messages" and 
other work with teletype machines.  The veteran stated that 
he had a "top security" clearance, and worked on the 
switchboard, and "on radio frequencies."  His major combat 
exposure consisted of involvement in firefights in Laos, at 
which time he was attached to an airborne ranger unit.  The 
veteran commented that he was exposed to mortar fire, and 
often "got caught up" in a situation, resulting in shrapnel 
wounds.  On another occasion, while in Saigon, he was present 
when a lieutenant colonel was killed.  The veteran stated 
that he experienced nightmares of these situations, as well 
as an experience in Bangkok when he was "held up" in a 
student riot, kept for three days, and beaten with bamboo 
sticks.  Another incident reportedly concerned certain black 
market activities, where he was suspected as an informant, 
and, consequently, was "beaten up."  The diagnostic 
impression noted at the time of psychological assessment was 
PTSD, delayed and chronic; and multiple drug dependence.

In a report from the United States Armed Services Center for 
Research of Unit Records dated in January 1998, it was noted 
that the veteran had stated that, in 1972, on his way to 
Bangkok, Thailand, his plane had touched down to pick up 
other passengers at "Shenuit," South Vietnam, and that this 
location was receiving incoming mortars.  Additionally noted 
was that it was "possible" that the veteran meant "Tan Son 
Nhut," South Vietnam.  Reportedly, in a Chronology of VC/NVA 
Attacks on the Ten Primary USAF Operating Bases in RVN, there 
were noted three "stand-off" attacks at Tan Son Nhut on 
April 14, September 10, and December 6, 1972.  Following 
coordinated research with the United States Army Central 
Security facility at Fort Meade, Maryland, it had proven 
impossible to document that the veteran was a message carrier 
on a top secret mission called "Heavy Hook" from JUSMAG to 
Lam Plong Dom, Thailand.  The sole aspect of the veteran's 
report which had proven verifiable was that he had been a 
Telephone Switchboard Operator during his Thailand tour.

During the period from late January to early February 1998, 
the veteran was once again hospitalized at a VA medical 
facility.  At the time of admission, the veteran complained 
of flashbacks and nightmares of combat, as well as 
depression, anxiety, social isolation, startle response, and 
feelings of guilt, as well as shame and anger.  The pertinent 
diagnosis noted was PTSD.

In early March 1998, an additional VA psychiatric examination 
was accomplished.  At the time of examination, the veteran 
stated that, on one occasion while in Thailand, he had been 
assaulted by American soldiers.  A second stressful incident 
occurred while he was in North Thailand and involved an 
incident in which a number of Chinese soldiers were mixed in 
with Laotian civilians and were fired upon, with the result 
that many of the soldiers were killed.  Additional stressors 
included an occasion on which an American major had been 
robbed of his wallet and shot in the ear, as well as a mortar 
attack, during the course of which the veteran was "pinned 
down."  The veteran stated that, on one occasion while 
performing field wiring, one of the three men in his group 
who was up on a post was shot, necessitating that the veteran 
"go up on the post and retrieve the body."  Reportedly, 
while in Thailand, the veteran observed "the military" mow 
down a number of Government officials.  Another stressful 
incident involved student rioting in Bangkok, during the 
course of which the veteran was "taken off a bus, beaten, 
and held hostage for three days."  The pertinent diagnosis 
noted was PTSD, based on traumatic Vietnam war experiences, 
with nightmares, intrusive thoughts, irritable and 
confrontational behavior, and suicidal ideation.  A secondary 
diagnosis was substance abuse, to include alcohol, marijuana, 
and cocaine.

At the time of the period of VA hospitalization in July and 
August 1998, it was noted that the veteran had received 
treatment for PTSD since 1992, and that he had recently been 
hospitalized due to a "homicidal threat and suicidal 
thoughts."  The pertinent diagnoses were PTSD; chemical 
dependence to alcohol; cocaine abuse; and rule out affect 
disorder.

On private psychiatric examination in November 1998, the 
veteran complained of nightmares and flashbacks since his 
Vietnam experience in 1972.  The pertinent diagnoses were 
PTSD; intermittent explosive disorder; history of alcohol and 
cocaine abuse; and depressive disorder, not otherwise 
specified.

A VA record of hospitalization covering the period from mid-
March to early April 1999 reveals that the veteran was 
hospitalized at that time for admission to the "Ctrack 
Program."  At the time of admission, the veteran complained 
of insomnia, nightmares, isolation, and flashbacks.  
Mentally, the veteran was coherent and relevant, though 
fairly forgetful, "with variable moods."  He was currently 
residing with his girlfriend and had reportedly been 
"drinking heavily and using cocaine."  The pertinent 
diagnosis was PTSD.

In a statement of November 1999, a VA physician wrote that he 
was submitting "a medical opinion examination" in response 
to a memorandum from the local VA service center manager.  
Reportedly, in the manager's memorandum, he had indicated 
that the only stressful event in the veteran's history which 
had been verified was that of an injury to the left side of 
the veteran's mouth during the course of an assault by 
American GI's while off duty in March 1973.  Additionally 
noted was that only events which had been verified could be 
used to diagnose PTSD for the purpose of establishing service 
connection.

The VA physician commented that he had reviewed the veteran's 
claims folder, and noted that, at the time of admission to a 
VA medical facility in March 1999, he (the veteran) had been 
complaining of insomnia, nightmares, isolation, and 
flashbacks.  Additionally reported was that the veteran had 
been drinking heavily and using cocaine.  The pertinent 
diagnosis offered at the time was PTSD.  Additionally noted 
in the veteran's claims folder was a copy of a 
health/clinical record cover sheet indicating that, on March 
4, 1973, in Bangkok, Thailand, while off duty, the veteran 
had sustained an injury when assaulted by American GI's.

The VA physician further stated that he had reviewed his 
report submitted following the Compensation and Pension 
examination of March 1998, and that his diagnosis of PTSD was 
contingent upon a finding of an individual having experienced 
an event which was outside the range of human experience, and 
which would be markedly distressing to almost anyone (for 
example, serious threats to one's life or physical integrity; 
serious threats to one's children, spouse, or other close 
relatives and friends; sudden destruction of one's home or 
community; or seeing another person who had recently been 
seriously injured or killed as a result of an accident or 
physical violence).  At the time of the aforementioned 
examination in March 1998, the veteran reported having 
experienced many events which would meet these criteria.  
However, it had subsequently been reported that the "only 
stressful event which had been verified is that the veteran 
received an injury to the left side of his mouth when 
assaulted by American GI's while off duty on March 4, 1973."  
Given that the reported stressors (which are required to 
establish a diagnosis of PTSD) provided to the physician by 
the veteran in March 1998 were not verifiable, and that the 
event which was verifiable, that is, the assault on the 
veteran on March 4, 1973, did not rise to the level "to 
satisfy the criteria for [PTSD]," the diagnosis of PTSD 
reported in March 1998 was "not sustainable."  The only 
sustainable diagnosis was that of substance abuse, alcohol 
continuance, marijuana continuance, and cocaine continuance.

In correspondence of January 2000, the same VA physician who 
had offered the aforementioned opinion in November 1999 wrote 
that, given that the stressors reported by the veteran as 
stressful were not verifiable, and that the sole stressor 
which was verifiable did not rise to the level "to meet the 
criteria for [PTSD]," the diagnosis of PTSD was "not 
sustainable."

In February 2003, a VA examination was conducted by the same 
physician who examined the veteran in March 1998 and had 
rendered the opinions in November 1999 and January 2000.  The 
examiner noted that the symptoms the veteran complained of 
were flashbacks which were visual in type of war scenes and 
were precipitated by tree lines, the flights of helicopters, 
and gunfire.  The veteran reported that he lots of nightmares 
of his combat in Vietnam.  The examiner noted that review of 
the claims file revealed a number of examination reports and 
reports of hospitalization with a variety of diagnoses 
including PTSD, narcotic abuse, major depression with 
psychosis with borderline personality, and marijuana, 
polysubstance, cocaine and alcohol abuse.  The stressors 
related to his PTSD which were offered in the past due to his 
experiences in Vietnam, Laos, Cambodia, and Bangkok.  The 
examiner noted that he had conducted an examination of the 
veteran in March 1998 at which time the veteran reported 
having been assaulted on one occasion by American soldiers 
and having experienced stressful combat incidents in Laos, 
Thailand, and Saigon.

The examiner noted that on the present examination the 
veteran did not relate his subjective complaints to the 
verified stressor of the assault in service.  The examiner 
concluded that, given that the subjective symptoms the 
veteran reported were not related to the verified stressor, 
the criteria for PTSD based on that stressor were not met.  
The examiner rendered no other psychiatric diagnoses, noting 
that a secondary diagnosis of substance abuse, alcohol and 
chemical, was reportedly in remission.

Analysis

Duties To Notify and Assist

While this case was being developed at the RO, a law was 
enacted in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated and which affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, except with regard to 
applications to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

VA's duties under the VCAA have been fulfilled in this case.  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, the veteran and his representative 
were made aware, if they were not already aware, of the 
enactment of the VCAA when VA filed at the Court in March 
2001 an unopposed motion for remand of the appeal in this 
case for compliance with the VCAA.  This motion specifically 
notified the veteran of the provisions of the VCAA, and the 
veteran did not oppose the motion and therefore decided not 
to pursue the appeal of his claim at the Court and rather 
sought further assistance in substantiating his claim before 
the Board.

Once the case was returned to the Board, the Board wrote to 
the veteran, with a copy of the letter sent to his 
representative, in July 2001 and provided him an opportunity 
to submit additional evidence or argument in support of his 
claim.  In response, the appellant submitted a statement to 
the Board in May 2002, in which he articulated several 
arguments in support of his claim and in which he requested 
that VA assist him by providing another medical examination.  
The Board undertook additional development of the evidence 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) in 
order to obtain the additional medical examination, the 
report of which, dated in February 2003, has been associated 
with the claims file.  The Board provided the appellant 
notice of this development in letters dated in September 2002 
and March 2003, and the appellant was given an opportunity to 
respond.  He responded with additional argument in March 
2003.  Accordingly, the Board concludes that the notice and 
duty to assist provisions of the VCAA have been met in this 
case.

Finally, the Board notes that it has addressed the 
appellant's arguments relevant to the merits of the PTSD 
claim in the decision below, but it will address here 
argument pertaining to the action the Board should take under 
the VCAA which the appellant raised in his May 2002 
statement.  The appellant has argued that the Board must 
remand this matter to the RO to develop the evidence and 
render a decision before the Board may issue a decision in 
the first instance.  He argues that "a remand to the [RO] in 
this case is required for due process in response to the 
notice and duty to assist provisions contained in the new 
law."  May 2002 Informal Brief of Appellant at 4.  He cites 
to 38 U.S.C. § 7104(a), noting, "All questions in a 
matter . . . subject to a decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  He 
emphasized the word "review" and argues essentially that it 
is the Board's function to review decisions of the RO, not to 
develop evidence and issue decisions in the first instance.

With regard to this argument, the Board notes that, pursuant 
to 38 U.S.C.A. § 7104(a), all questions of law or fact that 
affect the provision of benefits by the Secretary to veterans 
or their dependents or survivors shall be subject to one 
review on appeal to the Secretary.  The authority to make 
final decisions on behalf of the Secretary on such appeals is 
assigned to the Board.  See 38 U.S.C.A. §§ 511(a) and 
7104(a); 38 C.F.R. § 20.101.  Once a claim has been appealed 
to the Board, the Board has jurisdiction to resolve all 
"questions of law or fact" that affect the claim.  
Accordingly, the Board has the statutory authority to address 
the procedural question of whether there has been VCAA 
compliance in this case.  See also 67 Fed. Reg. 3,099, 3,102 
(Jan. 23, 2002) (rejecting the argument that the Board has no 
jurisdiction to implement the VCAA).  That question is merely 
a "subissue" of the claims on appeal to the Board.  Cf. 
VAOPGCPREC 16-92 (July 24, 1992) ("Although statutes and 
regulations establish the Board of Veterans' Appeals as an 
appellate body, nonetheless, when an appeal is certified to 
the Board, the Board is required to conduct a de novo review 
of the agency of original jurisdiction's benefit decision.  
Hence, the Board may consider arguments, subissues, statutes, 
regulations, or Court of Veterans Appeals analyses which have 
not been considered by the agency of original jurisdiction, 
if the claimant will not be prejudiced by its actions.").

The provisions of 38 U.S.C.A. § 501 authorize the Secretary 
to prescribe regulations necessary or appropriate to carry 
out the laws administered by VA.  The Secretary has the 
discretionary power to "assign functions and duties, and 
delegate, or authorize successive re-delegation of, authority 
to act and render decisions, with respect to all laws 
administered by the Department, to such officers and 
employees as the Secretary may find necessary."  38 U.S.C.A. 
§ 512(a).  Accordingly, in effectuating the means by which 
appeals are to be reviewed by the Board under 38 U.S.C.A. § 
7104(a), the Secretary promulgated 38 C.F.R. § 19.9, the 
pertinent part of which reads as follows:  

If further evidence, clarification of the 
evidence, correction of a procedural 
defect, or any other action is essential 
for a proper appellate decision, a Board 
Member or panel of Members may ... (2) 
Direct Board personnel to undertake the 
action essential for a proper appellate 
decision.

38 C.F.R. § 19.9(a)(2).  This regulation simply fills the 
gaps left in the statute as to the mechanics for making final 
decisions on appeals and is a proper exercise of VA's 
rulemaking authority.  Cf. Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002).  Accordingly, the Board may take 
action to develop evidence essential for a proper appellant 
decision and has fulfilled its duty to assist the veteran 
under the VCAA in this case by developing that evidence.  

Service connection for PTSD

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The regulation governing service connection for PTSD, 
38 C.F.R. § 3.304(f), was revised in June 1999 and again in 
March 2002 while the appeal in this case was still pending.  
38 C.F.R. § 3.304(f).  The 1999 revisions were made effective 
from March 1997, the date that the Court issued its decision 
in Cohen v. Brown on which the revisions to the regulation 
were based.  Cohen, 10 Vet App. 128 (1997).  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before an administrative or judicial process has 
concluded, the version most favorable to the veteran applies 
unless Congress provides otherwise, or permits the VA 
Secretary to do otherwise.  

Prior to the June 1999 revisions, section 3.304(f) required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  The regulations also provided 
that, if the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

The 1999 revised version of section 3.304(f) changed the 
first requirement that there be medical evidence establishing 
a "clear diagnosis" of the condition to requiring medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), that is, a diagnosis under 4th edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (1999).  The other 
requirements and provisions of the regulation were unchanged.

The 2002 revisions added a section concerning the type of 
corroborating evidence needed to verify an allegation of 
personal assault in service.  This section is not relevant to 
this appeal because the only stressor, among many, alleged by 
the veteran that has been verified by credible supporting 
evidence is one that involves an allegation of having been 
assaulted in service by other American G.I.s.  Because this 
stressor has been verified by service medical records, the 
matter of its corroboration is not at issue in the case.  
38 C.F.R. § 3.304(f)(3).

Thus, for the purposes of this case, the only revisions to 
section 3.304(f) that are relevant are the 1999 revisions 
that require a diagnosis of PTSD to conform to the elements 
of the diagnosis as set forth in the DSM-IV.  With regard to 
the diagnosis of PTSD, the Board notes that the record 
demonstrates that the veteran has been diagnosed many times 
as having PTSD.  Where a current diagnosis of PTSD exists, 
the sufficiency of the claimed in-service stressor is 
presumed.  Nevertheless, credible evidence that the claimed 
in-service stressor actually occurred is also required.  
Pentecost v. Principi, 16 Vet. App. 124, 126 (2002).  The 
determinative issue in this case is whether there is adequate 
proof in the record that the veteran's claimed stressors 
(except the allegation of assault by the American G.I.s in 
service which is discussed further below) actually occurred.

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  Pentecost, 16 Vet. App. at 127.  Concerning this, 
the Board notes that, although the veteran at times has told 
physicians and other examiners that he served in combat in 
Vietnam, service records indicate that the veteran did not 
engage in combat with the enemy.  The phrase, "engaged in 
combat with the enemy", requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 at para. 4 (Oct. 18, 
1999).  This definition does not apply to veterans who served 
in a general "combat area" or "combat zone," but did not 
themselves engage in combat with the enemy.  Id. at para. 3.

The evidence shows that the veteran did not serve in the 
Republic of Vietnam but rather in Thailand.  Although the DD 
Form 214 shows that the veteran was awarded the Vietnam 
Service Medal, the Board notes that this medal was awarded to 
all service members of the Armed Forces who, between July 4, 
1965, and March 28, 1973, served in certain areas of 
Southeast Asia, including Thailand, in direct support of 
operations in Vietnam.  See Manual of Military Decorations & 
Awards, DOD 1348.33-M, p. D-20, Assistant Secretary of 
Defense (Force Management & Personnel), July 1990.  
Notwithstanding the various accounts provided by the veteran 
to examiners in recent years, the United States Armed 
Services Center for Research of Unit Records (USASCRUR) was 
unable to verify that, on any occasion while in service, the 
veteran engaged in combat with the enemy.  The veteran's 
duties were that of a telephone switchboard operator which is 
not a combat MOS or military occupational specialty.  Service 
records do not indicate any combat decorations or other 
evidence of combat.  Although USASCRUR was able to verify 
that three "stand-off" attacks at Tan Son Nhut Air Base did 
occur on April 14, September 10, and December 6, 1972, it has 
not been verified that the veteran was present at the time of 
these attacks or that he was ever in Vietnam.  Accordingly, 
based on this evidence, the Board concludes that the veteran 
did not engage in combat with the enemy.  VAOPGCPREC 12-99.
As the veteran did not engage in combat, his assertion of 
service stressors alone is not sufficient to establish the 
occurrence of such events.  Rather, his stressors must be 
corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  However, in this case, other than his allegation 
of the assault by the American G.I.s, the veteran's service 
records do not verify the alleged stressors, and no credible 
supporting evidence has been obtained to establish the 
occurrence of the stressors despite VA's efforts to obtain 
such evidence from the USASCRUR.  Under such circumstances, 
there is nothing more the VA can do to assist the veteran, 
and the alleged service stressors remain unverified.  
38 C.F.R. § 3.159(c)(2) (VA will end its efforts to obtain 
records if it concludes that the records sought do not exist 
or that further efforts to obtain those records would be 
futile).  Accordingly, the Board concludes that service 
connection for PTSD based on those stressors may not be 
granted.  

With regard to the stressor which has been verified of an 
incident in which the veteran sustained various injuries to 
his face during the course of an assault by American GIs in 
March 1973 while off duty in Bangkok, Thailand, the RO 
requested a medical opinion in November 1999 to determine 
whether or not the diagnosis of PTSD could be rendered based 
on the verified stressor.  The VA psychiatrist who reviewed 
the evidence concluded that the March 1973 assault did not 
rise to the level "to satisfy the criteria for PTSD" and 
that the diagnosis of PTSD was therefore "not sustainable."  
In reviewing the report of the medical opinion in its 
entirety, the RO noted that the doctor had rendered his 
opinion based on the criteria for a diagnosis of PTSD in 
DSM-III-R and that VA had by then adopted the DSM-IV for 
rating and adjudication purposes.  Therefore, the RO 
requested that the doctor review the case with regard to the 
criteria for PTSD under the DSM-IV.  In January 2000, the 
doctor reiterated his opinion that, based on the verified 
stressor of the assault in service, the diagnosis of PTSD 
still could not be sustained.

In his May 2002 statement, the veteran requested that he be 
afforded a psychiatric examination, asserting that the 
medical opinion rendered in January 2000, based on the 
examiner's review of the record was inadequate because it had 
been "tainted" by the RO's having requested that the 
examiner consider only the verified stressor in rendering an 
opinion as to whether the diagnosis of PTSD was sustainable.  
Moreover, the veteran contended that the examiner seemed not 
to have taken the DSM-IV criteria into consideration when 
rendering the second opinion because examples of stressful 
incidents included in the DSM-IV include "violent personal 
assault".

In consideration of the veteran's arguments as well as of the 
amount of time that had passed since the veteran was last 
examined for the purposes of adjudication of this claim, the 
Board ordered that a new examination be afforded to the 
veteran.  In its request, the Board requested the examiner to 
consider the diagnostic criteria in the DSM-IV and to 
diagnose all currently manifested psychiatric disorders and, 
if a diagnosis of PTSD was deemed appropriate, to specify 
whether there was a link between the diagnosis of PTSD and 
the sole in-service stressor which had been verified.  The 
Board then reiterated that the verified stressor was the 
assault by fellow American G.I.s in which the veteran 
sustained an injury to the left side of the mouth and above 
and below both eyes.

The VA examination was conducted in February 2003.  In 
reviewing the file, the examiner noted that the stressors 
related to PTSD which had been recorded in reports in the 
past were due to the veteran's report of his experiences in 
Vietnam, Laos, Cambodia, and Bangkok.  The examiner also 
noted that he had conducted an examination of the veteran in 
March 1998 at which time the veteran reported having been 
assaulted on one occasion by American soldiers as well as 
having experienced stressful combat incidents in Laos, 
Thailand, and Saigon.  The examiner indicated that, on the 
present examination, the veteran did not relate to the 
verified stressor of the assault in service in providing his 
subjective complaints.  Therefore, the examiner concluded 
that, given that the subjective symptoms the veteran reported 
were not related to the verified stressor, the criteria for 
PTSD based on that stressor were not met.  The examiner 
rendered no other psychiatric diagnoses, noting that a 
secondary diagnosis of substance abuse, alcohol and chemical, 
was reportedly in remission.

The Board concludes that the preponderance of the evidence in 
this case is against the claim for service connection for an 
acquired psychiatric disorder to include PTSD.  Service 
medical records do not demonstrate the existence of a chronic 
psychiatric disorder in service.  The earliest clinical 
indication of the presence of a psychiatric disorder of any 
kind is revealed by a private record of hospitalization dated 
in 1988, approximately 15 years following the veteran's 
discharge from service, at which time he received diagnoses 
of major depression with psychosis, a borderline personality 
disorder, and "rule out" schizo-affective disorder.  At the 
time of this hospitalization, the veteran made no mention 
whatsoever of "stressful" events in service.  Rather, the 
majority of his complaints involved increasing depression, 
restlessness, and confusion, in conjunction with an inability 
to function at work, and substance abuse.  No information or 
evidence in this case establishes that the veteran had a 
psychiatric disorder in service or indicates that a 
psychiatric disorder (other than PTSD) diagnosed after 
service may be associated with any event, injury, or disease 
in service.  38 C.F.R. § 3.159(c)(4)(i)(B),(C).  Accordingly, 
the Board concludes that the preponderance of the evidence in 
this case is against the claim for service connection for an 
acquired psychiatric disorder other than PTSD.

With regard to PTSD, the earliest clinical indication of the 
disorder is revealed by a VA record of hospitalization dated 
in 1992, and that diagnosis has been rendered on numerous VA 
reports of examination and hospitalization in years 
subsequent to 1992.  Although the diagnosis of PTSD has been 
rendered by examiners for treatment purposes based on the 
descriptions the veteran has given those examiners of 
stressful events he experienced in service, the regulation 
governing the establishment of service connection for PTSD 
require that such stressful events be corroborated by 
credible supporting evidence for the non-combat veteran 
before service connection for PTSD may be granted.  
Therefore, contrary to the argument advanced by the veteran 
in his May 2002 and March 2003 statements that the RO and the 
Board "tainted" the examination report and the medical 
opinions of the VA examiner in this case by limiting the 
examiner's analysis concerning whether a diagnosis of PTSD 
could be sustained to the verified stressor alone, the law 
requires the Board and the RO to present such hypothetical 
questions to the examiners for adjudication purposes.  Unlike 
the situations in Colayong v. West, 12 Vet. App. 524, 534-5 
(1999), and Bielby v. Brown, 7 Vet. App. 260, 268 (1994), 
which the appellant cites in support of his allegation that 
the medical reports are "tainted" although neither of those 
cases involved claims for service connection for PTSD, the 
Board did not phrase the question for the examiner in a way 
that suggested an answer or otherwise encouraged the examiner 
to render his opinion one way or the other.  Instead, the 
Board requested that the examiner specify whether there was a 
link between the diagnosis of PTSD and the verified stressor.  
The examiner could have answered this inquiry in the 
affirmative but he did not.  The RO used language as neutral 
as the Board's in wording its request, asking the examiner to 
provide an opinion as to whether or not the diagnosis of PTSD 
could be made based on the verified stressor.  Again, the 
examiner could have answered in the affirmative but did not.  

It is the duty of the Board and the RO to determine in a 
claim for service connection for PTSD whether, based on 
credible supporting evidence, the occurrence of the alleged 
stressors has been corroborated where the claimant is a non-
combat veteran.  If the occurrence of a stressor is 
corroborated, the RO or the Board must then seek a medical 
opinion on the question of the sufficiency of the stressor, 
i.e., whether the experience of that stressful event was 
sufficient to support the diagnosis of PTSD, because this 
question is a medical matter requiring medical evidence for 
its support and resolution.  See Cohen, 10 Vet. App. at 143 
(sufficiency of the stressors to support a PTSD diagnosis and 
the adequacy of the veteran's symptomatology are medical 
questions).  In this case, the Board and the RO properly 
sought a medical opinions on that matter, and that evidence 
shows that the verified stressor in this case does not rise 
to the level to meet the criteria for a diagnosis of PTSD, 
under the diagnostic criteria either in the DSM-III-R or in 
the DSM-IV, and the diagnosis of PTSD is not sustainable for 
the purposes of service connection.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for PTSD in this case, and 
the claim must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.304(f).




ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

